DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities:
At line 10 of claim 1, “of the same” should be replaced with “of a same”.
At line 13 of claim 1, “in the region” should be replaced with “in a region”.
At line 16 of claim 1, “. and” should be replaced with “and”.
At line 17 of claim 1, “in the material” should be replaced with “in a material”.  Examiner notes that if “a material” is the same as “the flat plastic” then that terminology should adopted instead of adding a new term.
At line 19 of claim 1, “the airbag” should be replaced with “an airbag”.
At line 3 of claim 2, “or openings” should be replaced with “or the openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roring (US Publication 2016/0023625).
In regards to claims 1 and 3, Roring discloses the claimed limitations including in combination with an airbag receptacle having a mouth:
an airbag flap covering the mouth of the airbag receptacle,
an airbag outer cover overlying the airbag flap,
a hinge element connecting the airbag flap in an integral manner to a flap support wall fastened to the airbag outer cover and/or to a wall of the receptacle, the airbag flap and the flap support wall consisting of the same flat plastic (Reference is made to Paragraphs 0020-0030 specifically Paragraph 0021), and
a yield structure in the form of a plurality of slots and/or openings provided in the region of the hinge element and/or to one or both sides of the hinge element in the flat plastic (Reference is made to Figure 1a);
and as a result forming at least one stretch region in the material, stretchable in a direction in which the airbag flap is moved outward by the airbag cushion (Reference is made to Figures); and,
wherein a grid structure results from stretching the yield structure (Reference is made to Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roring in view of Choi (US Publication 2018/0099633).
In regards to claims 4-5, Roring discloses the claimed limitations including a material comprising at least one layer of plastic tapes or fibers of thermoplastic polypropylene or polyester and wherein the plastic tapes or fibers form a woven fabric;
yet, excluding a least one plastic layer melted thereon forming a composite material thereof.
Choi discloses injection molding a textile layer similar to that of Roring with the airbag door/flap and the surrounding airbag door/flap support structure (Reference is made to Paragraphs 0015, 0046 and 0051)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Roring in view of the teachings of Choi to include injection molding to integrally attach the fabric/textile layer to the airbag so as to ensure the layer is securely attached to the airbag flap/door to ensure it is capable of retaining the airbag flap/door per its intended use and as it is old and well known in the art to use injection molding for forming airbag components.

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616